l)ISMISS: Opinion tiled oveiiiber 15, 2012




                                               In The
                                         uf Aiitat
                                     (nurt
                         FiftI! Jiitrirt if Lixa at Ja11ai
                                       No. 05-12-01 184-CV


                               LORNA NICDONALI), Appellant

                                                 V.

                         ANDREW CHA DENTISTRY, P.C., Appellee


                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-i 1-16043


                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Myers
                                  Opinion By Justice Moseley

       Before the Court is the parties’ joint motion to dismiss the appeal. The parties inform the

Court that they have settled their differences. Accordingly, we grant the parties’ motion and dismiss

the appeal. See TEx. R. Apr. P. 42.l(a)(I).




                                                      JIM MOSELEY
                                                      JUSTICE

121 [84F.P05
                                            0
                                 (fnitrt tif 1pI:a15
                         fift1! Dhtrirt nf rxas at Da11a
                                          JUDGMENT
LORNA MCDONALD, Appellant                          Appeal from the 10 1st Judicial District Court
                                                   of Dallas County, Texas. (Tr.Ct. No. DC-Il   -




No. 05-12-01 184-CV            V.                  16043).
                                                   Opinion delivered by Justice Moseley.
A N I) RE W   C F! A   I) EN TI ST R Y,   P.C.,    Justices Fillmore and Myers, participating.
Appel lee

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellec, Andrew Cha Dentistry, P.C., recover its costs of the appeal
from appellant, Lorna McDonald.


Judgment entered Noember 15 2012
                                                                             /




                                                   JiM MOSELEY
                                                   JUSTICE